                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


Marcus L. Jackson,                          )      CASE NO. 1:19 CV 2339
                                            )
             Plaintiff,                     )      JUDGE PAMELA A. BARKER
                                            )
       v.                                   )
                                            )      Memorandum of Opinion and Order
Adult Parole Authority, et al.,             )
                                            )
             Defendants.                    )



       INTRODUCTION

       Pro se Plaintiff Marcus L. Jackson filed this action against the Ohio Adult Parole

Authority (“OAPA”), the “Cleveland County Jail,” former Cuyahoga County Sheriff

Clifford Pinkney, and the “Cleveland Court of Common Pleas.” In the Complaint, Plaintiff

complains he is still subject to supervision when he believes he has served enough of his

supervision term. He also alleges jail personnel did not allow him to call his attorney or his

clergy using TTY technology during business hours in violation of the Americans with

Disabilities Act (“ADA”). He seeks monetary damages and an Order from this Court

terminating the supervised release portion of his sentence.

       Plaintiff filed a second Complaint on January 30, 2020. It is not clear whether

Plaintiff intended this pleading to be an Amended Complaint, which takes the place of the

original Complaint, or whether he intended that it supplement his original pleading. To allow
this pro se Complaint the most liberal construction, the Court will treat it as a supplement to

his original pleading.

       BACKGROUND

       Plaintiff’s hand-written Complaints are very difficult to decipher. He appears to

attack the amount of time he has been subject to supervised release in several criminal cases.

He states, “it has been 11 year[s] for me to be still on supervision for nothing.” (Doc. No. 1

at 5). He is also currently in the Cuyahoga County Jail, but he does not indicate the reason

for this detention. He states he was denied freedom because he lacked knowledge of the law.

       In addition, Plaintiff alleges the Jail deprived him of his right to call his attorney and

his clergy on the TTY phone during business hours. He contends he is hearing impaired and

the jail staff are aware of this because that information is in his file. He asserts that the Jail

violated his rights under the ADA.

        In his supplemental pleading, Plaintiff adds the Cuyahoga County Jail Warden

Croucher, and Ohio Attorney General Mike DeWine as Defendants. He indicates both are

named in their Official Capacity. He contends his right “to practice Moorish-American

literature, kept me on parole when sentencing Judge took me off in case No CR-18-631685-

A” were violated, and DeWine “allow[ed] it to happen.” (Doc. No. 15 at 3).

       STANDARD OF REVIEW

       Although pro se pleadings are liberally construed, Boag v. MacDougall, 454 U.S.

364, 365 (1982) (per curiam); Haines v. Kerner, 404 U.S. 519, 520 (1972), the Court is

required to dismiss an in forma pauperis action under 28 U.S.C. §1915(e) if it fails to state a

claim upon which relief can be granted, or if it lacks an arguable basis in law or fact. Neitzke

v. Williams, 490 U.S. 319 (1989); Lawler v. Marshall, 898 F.2d 1196 (6th Cir. 1990);

                                                2
Sistrunk v. City of Strongsville, 99 F.3d 194, 197 (6th Cir. 1996). A claim lacks an arguable

basis in law or fact when it is premised on an indisputably meritless legal theory or when the

factual contentions are clearly baseless. Neitzke, 490 U.S. at 327.

       A cause of action fails to state a claim upon which relief may be granted when it lacks

“plausibility in the Complaint.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 564 (2007). A

pleading must contain a “short and plain statement of the claim showing that the pleader is

entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009). The factual allegations

in the pleading must be sufficient to raise the right to relief above the speculative level on

the assumption that all the allegations in the Complaint are true. Bell Atl. Corp., 550 U.S. at

555. The Plaintiff is not required to include detailed factual allegations, but must provide

more than “an unadorned, the-Defendant-unlawfully-harmed-me accusation.” Iqbal, 556

U.S. at 678. A pleading that offers legal conclusions or a simple recitation of the elements

of a cause of action will not meet this pleading standard. Id. In reviewing a Complaint, the

Court must construe the pleading in the light most favorable to the Plaintiff. Bibbo v. Dean

Witter Reynolds, Inc., 151 F.3d 559, 561 (6th Cir. 1998).

       DISCUSSION

       Plaintiff first challenges the amount of time he has been subject to supervisory release

by the OAPA. He alleges very few facts regarding this claim. He indicates that he has

several convictions for which supervised release was a portion of his sentence and that he

has been impacted by supervised release for eleven years. He does not allege a legal claim

pertaining to this allegation. He seeks an Order from this Court terminating all supervised

release sentences. First, to meet the minimum federal notice pleading requirements, the

Complaint must give the Defendants fair notice of what the Plaintiff’s legal claims are and
                                            3
the factual grounds upon which they rest. Bassett v. National Collegiate Athletic Ass’n, 528

F.3d 426, 437 (6th Cir. 2008). This Complaint does not meet those requirements with respect

to Plaintiff’s objections to supervised release. Second, because Plaintiff seeks reduction of

his sentence and release from incarceration or supervision, his sole remedy is habeas corpus.

Preiser v. Rodriguez, 411 U.S. 475, 500 (1973).

       Plaintiff also brings claims under Title II of the ADA against former Cuyahoga

County Sheriff Clifford Pinkney and the Cuyahoga County Jail. Title II of the ADA prohibits

a public entity from discriminating against a disabled individual and states that “no qualified

individual with a disability shall, by reason of such disability, be excluded from participation

in or be denied the benefits of the services, programs, or activities of a public entity, or be

subjected to discrimination by any such entity.” 42 U.S.C. § 12132. The term “public entity”

is defined, in relevant part, as “any State or local government.” 42 U.S.C. § 12131(1)(A).

The ADA does not permit public employees or supervisors to be sued in their individual

capacities. Williams v. McLemore, 247 Fed. Appx. 1, 8 (6th Cir. 2007) (“We have held

repeatedly that the ADA does not permit public employees or supervisors to be sued in their

individual capacities.”); Lee v. Mich. Parole Bd., 104 Fed. Appx. 490, 493 (6th Cir. 2004).

Former Sheriff Pinkney cannot be sued in his individual capacity.

       Neither the Cuyahoga County Jail, the Cuyahoga County Sheriff’s Office or the

Cuyahoga County Common Pleas Court are proper parties to this action. They are not sui

juris, meaning they are not separate legal entities under Ohio law that can sue or be sued.

See Carmichael v. City of Cleveland, 571 F. App’x 426, 435 (6th Cir. 2014) (finding that

“under Ohio law, a county sheriff’s office is not a legal entity that is capable of being sued”);


                                                4
Black v. Montgomery Cty. Common Pleas Court, No. 3:18-CV-00123, 2018 WL 2473560,

at *1 (S.D. Ohio June 4, 2018) (finding Common Pleas Court was not sui juris).

       To the extent the ADA claims could be construed against Cuyahoga County, Plaintiff

fails to state a claim. He does not allege sufficient facts to state a plausible, not merely

possible, claim for relief. He does not explain his claim in any manner. He simply states he

was not permitted to call his attorney or clergy using the TTY machine during business hours.

He does not indicate how often this occurred, whether it was an insolated incident or whether

it occurred on multiple occasions. He does not indicate whether this was a result of a county

policy or the actions of one county employee on a given day. He does not allege the

circumstances under which that decision was made. As written, his ADA claim against the

County does not state a claim upon which relief may be granted against the County.

       Finally, Plaintiff claims he has been denied the right “to practice Moorish-American

literature.” (Doc. No. 15 at 3). He does not allege facts to explain this claim and a legal

basis for it is not apparent on the face of the Complaint. It fails to meet the minimum pleading

requirements to state a plausible claim for relief.

       Moreover, Plaintiff indicates he is bringing this claim against the Defendants in their

official capacities. Claims against Ohio Adult Parole Authority and the Ohio Attorney

General in his official capacity are claims against the State of Ohio. The State of Ohio is

immune from suit under the Eleventh Amendment. Latham v. Office of Atty. Gen. of State

of Ohio, 395 F.3d 261, 270 (6th Cir. 2005).

       Claims against the other Defendants in their official capacities are claims against

Cuyahoga County. Counties and other bodies of local government may be sued pursuant to

42 U.S.C. § 1983 if they are “alleged to have caused a constitutional tort through ‘a policy
                                             5
statement, ordinance, regulation, or decision officially adopted and promulgated by that

body’s officers.’” City of St. Louis v. Praprotnik, 485 U.S. 112, 121 (1988) (quoting Monell

v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 690 (1978)). Plaintiff does not

allege a factual or legal basis for a claim against the County.

       CONCLUSION

       Accordingly, this action is dismissed pursuant to 28 U.S.C. §1915(e). The Court

certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision could not be

taken in good faith.

       IT IS SO ORDERED.



                                                    Pamela A. Barker
                                                    PAMELA A. BARKER
       Date: February 11, 2020                      U. S. DISTRICT JUDGE




                                               6
